DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 14 April 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23, 31-34 and 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the test strip is configured to provide quantitative analysis of biomarkers in a sample with concentrations that fall within physiologically relevant dynamic ranges, which is also disclosed in the specification.  The specification, at paragraph 73, teaches that the physiological range for ferritin is about 15-200 ng/mL, which is assumed to be the claimed physiological relevant dynamic range for ferritin.  The specification does not disclose a physiological range for RBP and does not provide guidance in the specification for how one of ordinary skill would determine a physiologically relevant dynamic range for a vitamin A biomarker.  Therefore the specification does not provide sufficient written description for a test strip configured to provide quantitative analysis of a vitamin A biomarker having a concentration that falls within a physiologically relevant dynamic range.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 31-34 and 36-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites quantitative analysis of biomarkers in a sample with concentrations that fall within physiological relevant dynamic ranges.  Neither the specification nor the claims give any indication as to what range is encompassed by a physiologically relevant dynamic range for a vitamin A biomarker and therefore one having ordinary skill in the art cannot determine the metes and bounds of the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites a first spacer layer comprises the iron mobile labeled specific binding partner and the vitamin A mobile labeled specific binding partner.  Claim 5 is dependent from claim 3 which states that the first spacer layer is downstream from, and therefore separate from, the first layer.  Claim 3 is dependent from claim 1 which recites that the first layer comprises the iron mobile labeled specific binding partner and the vitamin A mobile labeled specific binding partner.  Claim 5 is rendered vague and indefinite because the same single iron mobile labeled specific binding partner and the same single vitamin A mobile labeled specific binding partner are recited as in both the first layer and the first spacer layer which are recited as being two separate and distinct locations.  It is unclear how the same iron mobile labeled specific binding partner is present in both the first layer and the first spacer layer of the strip.  Alternatively, it is unclear whether the iron mobile labeled specific binding partner is in the first layer or the first spacer layer of the strip.  Similarly, it is unclear how the same vitamin A mobile labeled specific binding partner is present in both the first layer and the first spacer layer of the strip.  Alternatively, it is unclear whether the vitamin A mobile labeled specific binding partner is in the first layer or the first spacer layer of the strip.
Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is dependent from claim 1 and claim 19 is dependent from claim 15 which is dependent from claim 1.  Claim 1 recites that the label for the iron mobile labeled specific binding partner has a higher quantum yield than the label for the vitamin A mobile labeled specific binding partner.  Claims 13 and 19 recite that the iron mobile labeled specific binding partner and the vitamin A mobile labeled specific binding partner have the same color fluorophore label.  The limitations of claims 13 and 19 are in conflict with claim 1.  It is unclear how the label for the iron mobile labeled specific binding partner can have both have a higher quantum yield than the label for the vitamin A binding partner, but also be the same fluorophore label.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 11-14, 37 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851) and Kanda (US 2009/0122311).
Anderberg et al. teach a multiplexed diagnostic assay strip comprising: 
an elongate substrate extending between a first end at which the sample is applied to the strip and a second end at which results of the assay can be assessed (solid backing, par. 65; plastic backing is illustrated as having a sample treatment pad at a first end where the sample is applied and a nitrocellulose membrane where results of the assay are assessed at a second end, Fig. 1);
a first layer supported on the elongate substrate proximate to the first end of the strip for receiving a liquid sample (labeled reagents are dried into the matrix upstream from the test locations, par. 66; at a location downstream from the sample application place on the device in a conjugate element par. 68, therefore the sample is received at the first layer that is separate from a second layer having test regions), the first layer comprising: 
a plurality of mobile labeled specific binding partners that will bind specifically to different biomarkers from the sample applied to the first layer and produce a complex of the biomarker and the labeled specific binding partner (multiple labeled reagents bind to different analyte and are therefore considered labeled specific binding partners that bind specifically to the analyte, par. 69; labeled reagent and analyte are transported by a sample liquid to the test locations which indicates that the labeled specific binding partners are mobile, par. 75), wherein the labels for the specific binding partners are the same (labeled specific binding partners that are the same with test regions for different analyte spaced apart from one another, which implies the same label and therefore the same color label is on each antibody, as recited in claims 13 and 19, par. 99);
a second layer supported on the elongate substrate proximate to the second end of the strip and downstream of the first layer (porous matrix with test locations, par. 39; porous matrix is downstream from the first layer and proximate to the second end of the strip, see Fig. 1, par. 412-416), the second layer comprising:
a plurality of test regions each of which is either a) sandwich assay format having immobilized specific binding partners that specifically bind respective complexes between the mobile labeled specific binding partner and its target biomarker (test regions each have immobilized specific binding partners that are used to bind 10 or more analytes, par. 78; each of the test locations comprises a test reagent that binds to the analyte, par. 39; the analyte are labeled with the mobile specific binding partner, par. 67) or b) competitive assay format having an immobilized analyte that competes with an analyte complex formed from the labeled specific binding partner and the analyte in the sample and unbound labeled specific binding partner binds to the immobilized analyte in the test region (analyte is used as a capture reagent immobilized at the test location and an analyte competes with the immobilized analyte for binding the labeled reagent, wherein the unbound labeled reagent binds to the immobilized analyte, par. 39 and 100);
a control region separated from the test regions that has an immobilized moiety which non-specifically binds to and immobilizes the specific binding partners, par. 73), wherein the multiplexed diagnostic assay test strip is configured to provide simultaneous quantitative analysis of biomarkers (analyte concentration is determined, par. 39 and 42; strip is inserted into a meter and the meter provides a simultaneous quantitative reading of all biomarkers, par. 139) having concentrations that fall within physiologically relevant dynamic ranges (tests can be interpreted with respect to a reference range, par. 47, that is a healthy range, par. 51, or corresponds to a particular subpopulation, par. 53).
Anderberg et al. teach that 10 or more different analyte may be detected by the device (par. 78) and suitable analyte is a ferritin biomarker (Table 1), but do not specifically teach iron and vitamin A detected on the same lateral flow strip assembly, the label for the iron mobile labeled specific binding partner having a higher quantum yield than the label for the vitamin A mobile labeled specific binding partner and the assay providing analysis of vitamin A and iron biomarkers with concentrations that fall within physiological relevant dynamic ranges.
Brindle et al. teach a multiplex immunoassay for simultaneous assessment of up to five biomarkers including iron and vitamin A in the sample using respective binding partners (Abstract, pg. 1; paragraph spanning pages 4-5) wherein the immunoassay comprises an iron labeled specific binding partner that will bind specifically to the iron biomarker in the sample and an iron test region having an iron specific capture agent immobilized to a substrate to detect ferritin biomarker in a sandwich assay format as recited in claims 37 and 38 (pg. 6, second paragraph; Fig. 1A, pg. 6; ferritin biomarker, “concurrent measurement of five analytes relevant to vitamin A and iron deficiency surveillance-AGP, CRP, ferritin, RBP and sTfR”, pg. 4, last paragraph), and a vitamin A test region that detects retinol binding partner biomarker in a competitive assay format as recited in claims 37 and 38 (pg. 6, first paragraph; Fig. 2, pg. 12; retinol binding partner, “concurrent measurement of five analytes relevant to vitamin A and iron deficiency surveillance-AGP, CRP, ferritin, RBP and sTfR”, pg. 4, last paragraph), wherein determination of the target analyte is by a conventional ELISA with simultaneous detection of the analyte performed (pg. 10, last paragraph; concurrent measurement, pg. 4, last paragraph), in order to evaluate micronutrient malnutrition associated with adverse health outcomes (pg. 2, first paragraph).
Egan et al. teach a lateral flow assay strip (par. 20) comprising a plurality of mobile labeled specific binding partners having a fluorophore (par. 13, 163 and 271) and are specific to different target analyte (par. 11 and 163), wherein the fluorophore labels attached to specific binding partners for different analyte are either the same or different with the same or different wavelength signals, respectively, (par. 13 and 163) and test regions that are spaced apart from one another (separate test zones, 803, Fig. 9, par. 153), wherein the label may be a quantum dot (par. 271), in order to provide detection of different analyte on a lateral flow strip (par. 163).
Kanda teaches fluorophore labels of FITC (fluorescein) and R-phycoerythrin as common fluorophore labeling reagents that are both excited by blue excitation beam (par. 41), in order to provide fluorescent labeling reagents (par. 41).  Although Kanda does not specifically teach R-phycoerythrin having a higher quantum yield than fluorescein, quantum yield is a property of a fluorophore.  The recitation of R-phycoerythrin being the iron label and fluorescein being the vitamin A label in instant claim 14 indicates that these fluorophores satisfy the property of R-phycoerythrin having a higher quantum yield than fluorescein.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select as the biomarkers detected in the diagnostic assay strip of Anderberg et al., iron in a sandwich assay format and vitamin A in a competitive assay format as taught by Brindle et al., in order to provide detection of vitamin A deficiency and iron deficiency (Brindle, pg. 2) and because Anderberg et al. is generic with respect to the type of biomarkers that can be detected with the multiplex diagnostic immunoassay strip and one would be motivated to use the appropriate biomarker for detection of a desired condition. 
It is noted that Anderberg in view of Brindle do not specifically teach an iron mobile labeled specific binding partner, an iron test region arranged to perform a sandwich assay, a vitamin A mobile labeled specific binding partner and vitamin A test region arranged to perform a competitive assay in an assay strip as claimed.  However, one having ordinary skill would recognize that when the biomarkers of iron and vitamin A of Brindle are detected in the assay strip of Anderberg, the appropriate labeled binding partners for the biomarker are incorporated in the first layer of the assay strip of Anderberg.  Specifically, incorporated in the first layer of the assay strip of Anderberg are the labeled specific binding partners of Brindle which are: a) an iron mobile labeled specific binding partner that will bind iron and form an iron complex between the iron biomarker and the iron mobile labeled specific binding partner and b) a vitamin A mobile labeled specific binding partner that will bind vitamin A and form a complex between the vitamin A biomarker and the vitamin A labeled specific binding partner.  In the test region, Anderberg teach both sandwich and competitive assay formats, one having ordinary skill in the art would recognize that when combined with the detection of iron and vitamin A taught by Brindle, the test region for iron would be sandwich assay format and the test region for vitamin A would be competitive assay format.  Specifically, the second layer of Anderberg, when combined with Brindle, comprises: a) an iron test region having immobilized specific binding partners that specifically bind to the iron complex and b) a vitamin A test region having immobilized vitamin A biomarker that will bind to vitamin A mobile labeled specific binding partner.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the fluorescent labels in the assay strip of Anderberg et al. in view of Brindle et al., different or the same fluorophore labels, wherein the different fluorophore labels are different quantum dot labels as taught by Egan et al. because Anderberg et al. is generic with respect to the type of fluorescent label that can be incorporated into the assay strip and one would be motivated to use the appropriate fluorescent label to achieve the desired detection of fluorescent signals for different analyte.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the different fluorophore labels in the assay device of Anderberg et al. in view of Brindle et al. further in view of Egan et al., fluorescein and R-phycoerythrin, of which R-phycoerythrin has a higher quantum yield than fluorescein, as taught by Kanda, in order to provide fluorophore labeling reagents that are excited by the same excitation beam but emit different fluorescence and because Anderberg and Egan are generic with respect to the fluorophores that can be incorporated into the assay strip and one would be motivated to use the appropriate labeling fluorophore for detection of the desired analyte. 
The combination of references does not specifically teach the iron label is R-phycoerythrin and the vitamin A label is fluorescein.  However, only two different fluorophore labels are utilized in the combination of references and it is considered no more than routine experimentation, with a finite number of solutions, to assign two different fluorophore labels as taught by Kanda to each mobile labeled specific binding partner in Anderberg in view of Brindle further in view of Egan such that the label of the iron label is R-phycoerythrin and the vitamin A label is fluorescein.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Brindle are similarly drawn to multiplex immunoassay detection of a plurality of biomarkers in a sample in both sandwich and competitive assay formats.  Anderberg and Egan are similarly drawn to lateral flow assay strips with fluorescent labels.  Egan and Kanda are similarly drawn to fluorophore labels.
With respect to claim 7, Anderberg et al. teach the second layer is made of nitrocellulose (par. 61). 
With respect to claim 8, Anderberg et al. teach the assay strip further comprising a buffer pad supported on the elongate substrate upstream of the first layer and proximate to the first end of the strip, the buffer pad being designed to receive a buffer solution to initiate a flow of materials between the first layer and the second layer (sample application element for a buffer diluent to transport liquid to the test regions, par. 77; and therefore flows through the first layer and the second layer containing the test regions since the first layer is downstream from the sample application region, par. 68). 
With respect to claim 9, Anderberg et al. teach a collection layer supported on the elongate substrate downstream of the second layer and proximate to the second end of the strip, the collection layer being designed to receive materials passing through the multiplexed diagnostic assay strip (absorbent pad is supported by the plastic backing proximate to the second end of the strip to receive fluid passing through the second layer, Fig. 1, par. 412; liquid absorption element downstream from, and in fluid communication with, the matrix, par. 64).
With respect to claim 11, Anderberg et al. teach the labels comprising: quantum dots, metallic nanoparticles or fluorescent labels (par. 70) and the labels may be the same or different and are therefore considered independently selected (par. 99).
Claims 39-42 are drawn to functional limitations for which the assay strip is configured to perform including: a) achieving detection of the biomarkers within a 95% limit of agreement with laboratory standard ELISA test results, b) achieving sensitivity of 100% to the biomarkers and c) achieving average differences from the laboratory standard ELISA test results of less than 10 ng/mL for ferritin, less than 5 µg/mL for RBP and less than 1µg/mL for CRP in the entire physical range of the biomarkers to be covered with a single multiplexed diagnostic assay.  The configuration for the functional limitations does not impart any further structural limitations on the device.  As such, the prior art meets the claim so long as the structural limitations of the claims are taught.  Although Anderberg et al. in view of Brindle further in view of Egan et al. and Kanda do not specifically teach the recited functional limitations, the combination of references teaches the required structural limitations of the claim and is therefore considered capable of performing the recited functional limitations.  
In the event that claimed configurations do impart structural limitations on the claims the following analysis is applied.  Anderberg et al. teach configuring the assay strip to perform detection of analyte concentration levels that are within a predetermined threshold range that is dependent on the analyte being detected with a particular sensitivity (CV) (par. 42-43), but fail to specifically teach the recited limit agreement and average differences from laboratory standard ELISA test results and achieved sensitivity.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 39-42 are for any particular purpose or solve any stated problem, and the prior art teaches that the threshold, detection range and sensitivity may be varied depending on the biomarker being detected (par. 42-43).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable detection ranges for a particular biomarker disclosed by the prior art by normal optimization procedures known in the multiplexed diagnostic assay strip art.

Claims 3-6, 10, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851) and Kanda (US 2009/0122311), as applied to claim 1, further in view of Erickson et al. (WO 2017/087831, published 26 May 2017 with a priority date of 18 November 2016 and is therefore available as prior art under both 102(a)(1) and 102(a)(2)).
Anderberg et al. in view of Brindle et al. further in view of Egan et al. and Kanda teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer.
Erickson et al. teach comprising a first layer supported on an elongate substrate proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 1A), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 1A) and a first spacer layer made of glass fibers (par. 43) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for formation of a complex between the biomarker and the mobile labeled binding reagent (spacer pad, Fig. 1A; par. 9, 27 and 44), wherein during operation the first spacer layer further comprises the labeled specific binding partner as it travels through the assay strip as recited in claim 5 (par. 44), in order to provide additional mixing and incubation time for forming the complex (par. 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al. further in view of Egan et al. and Kanda, a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Erickson et al., in order to provide improved mixing and incubation time (Erickson, par. 27).
When the teachings of Erickson are combined with Anderberg and Brindle, the mobile labeled specific binding partners are iron mobile labeled specific binding partner and vitamin A mobile labeled specific binding partner.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Erickson are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 6 and 10, Anderberg in view of Brindle is silent with respect to the material of the first layer and collection layer.
Erickson et al. teach a first layer comprising the mobile labeled specific binding partner made from glass fibers (second layer seen as claimed first layer is glass fiber, par. 40) and a collection layer that receives materials passing through the second layer is made from glass fibers (par. 45), in order to provide suitable materials for transferring a liquid sample (par. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the material for the first layer and collection layer in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., glass fibers as taught by Erickson et al. because Anderberg et al. is generic with respect to the materials that can be used for the first layer and collection layer and one would be motivated to use the appropriate material for movement of a liquid sample through an assay strip. 
With respect to claims 31 and 32, Anderberg et al. in view of Brindle et al. teach an assay strip, but fail to teach a silver enhancement solution.
Erickson et al. teach a signal enhancement solution that is a silver enhancement solution in the test region and control region (par. 60), in order to amplify the test and control signals (par. 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., a silver enhancement solution in the test region and control region as taught by Erickson et al., in order to provide a detection signal that is improved by amplification (Erickson, par. 60).
The test regions in the combination of Anderberg et al. and Brindle et al. are an iron test region and a vitamin A test region.

Claims 3-6, 10, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851) and Kanda (US 2009/0122311), as applied to claim 1, further in view of Lee et al. (“NutriPhone: a mobile platform for low-cost point-of-care quantification of vitamin B12 concentrations” Scientific Reports, Vol. 6, Article number: 28237(2016), published 15 June 2016, 8 pages).
Anderberg et al. in view of Brindle et al. further in view of Egan et al. and Kanda teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer as recited in claim 3.
Lee et al. teach a lateral flow test strip comprising a first layer supported on an elongate substrate (clear polyester film backing, pg. 6, 2nd paragraph) proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 2, pg. 3), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 2, pg. 3; pg. 6, 2nd paragraph) and a first spacer layer made of glass fibers (untreated Glass Fibre Conjugate Pad, pg. 6, 2nd -– 3rd paragraph) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for formation of a complex between the biomarker and the mobile labeled binding reagent (spacer pad, Fig. 2, pg. 3; The innovation in our NutriPhone B12 assay that enables the detection of sub-nmol/L B12 has been the addition of the spacer pad between the conjugate pad and the nitrocellulose membrane. This spacer pad effectively prevents the sample— AuNP-anti-B12 mixture from flowing onto the nitrocellulose membrane before additionally activated by the user, pg. 2, last paragraph), wherein during operation the first spacer layer further comprises the mobile labeled specific binding partner as it travels through the assay strip as recited in claim 5 (pg. 6, 3rd paragraph), in order to provide optimized interaction time between the biomarker and the mobile labeled binding partner(pg. 2, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al. further in view of Egan et al. and Kanda, a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Lee et al., in order to provide a more thorough interaction between mobile labeled binding partner and biomarker to form a complex (pg. 2, last paragraph).
When the teachings of Lee are combined with Anderberg and Brindle, the mobile labeled specific binding partners are the iron mobile labeled specific binding partner and vitamin A mobile labeled specific binding partner and the complexes are an iron complex and a vitamin A complex.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Lee are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 6 and 10, Anderberg in view of Brindle is silent with respect to the material of the first layer and collection layer.
Lee et al. teach a first layer comprising the mobile labeled specific binding partner made from glass fibers (Glass Fibre Conjugate Pad, pg. 6, 1st paragraph) and a collection layer that receives materials passing through the second layer is made from cellulose (Fig. 2, pg. 3, 6th paragraph), in order to provide suitable materials for transferring a liquid sample and collecting a waste sample (Lee, pg. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the material for the first layer and collection layer in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., glass fibers as taught by Lee et al. because Anderberg et al. is generic with respect to the materials that can be used for the first layer and collection layer and one would be motivated to use the appropriate material for movement of a liquid sample through an assay strip and collection of a waste sample. 
With respect to claims 31 and 32, Anderberg in view of Brindle fail to teach the assay strip comprising a silver enhancement solution.  
Lee et al. teach a diagnostic assay strip comprising a signal enhancement solution that comprises a silver enhancement solution in the test region and control region (droplet of silver enhancers applied to the test/control regions and therefore the silver enhancement solution is comprises by the test and control regions, pg. 6, 3rd paragraph), in order to provide an amplified detection signal (pg. 2, 5th paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al., a silver enhancement solution in the test region and control region as taught by Lee et al., in order to provide a detection signal that is improved by amplification (Lee, pg. 2, 5th paragraph).
The test regions in the combination of Anderberg et al. and Brindle et al. are an iron test region and a vitamin A test region.

Claims 15-19, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851) and Kanda (US 2009/0122311), as applied to claim 1, further in view of Geiger et al. (US 2010/0267065).
Anderberg et al. in view of Brindle et al. further in view of Egan et al. and Kanda teach the multiplex immunoassay further comprising detection of an inflammation biomarker of CRP in a competition assay format (Brindle, pg. 3, second paragraph and pg. 4, last paragraph), the iron test region operating as a sandwich assay and the vitamin A test region operating as a competitive assay, but fail to teach detection of CRP in sandwich assay format.
Geiger et al. teach a lateral flow strip detecting an inflammation biomarker of CRP in sandwich assay or competitive assay format wherein the sandwich assay format comprises a mobile labeled specific binding partner that specifically binds to a CRP inflammation biomarker to form a complex and a test region has an immobilized specific binding partner that specifically binds and immobilizes the complex in the test region (par. 33), in order to provide detection of CRP in a sample (par. 26).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the competitive assay format detection of CRP in the sample of Anderberg et al. in view of Brindle et al. further in view of Egan et al. and Kanda, with a sandwich assay format as taught by Geiger et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected detection of particles would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
Anderberg et al. teach that the labeled specific binding partner is positioned in the first layer and the immobilized specific binding partner is in a test region of the second layer.  Therefore, when the CRP taught by Brindle is detected in sandwich assay format taught by Gieger in the device of Anderberg, the labeled specific binding partner is positioned in the first layer and the immobilized specific binding partner is in a test region of the second layer as required by the claims.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg, Brindle, Egan and Geiger are drawn to immunoassays.  Brindle teaches it is advantageous to detect iron, vitamin A and an inflammation biomarker in a multiplex immunoassay and Anderberg teaches a multiplex immunoassay format.
With respect to claim 17, Anderberg et al. teach the labels comprising: quantum dots, metallic nanoparticles or fluorescent labels (par. 70) and the labels may be the same or different and are therefore considered independently selected (par. 99).
With respect to claims 18 and 19, Anderberg et al. teach labeled specific binding partners that are the same with test regions for different analyte spaced apart from one another, which implies the same label and therefore the same color label is on each antibody, as recited in claim 19 (par. 99), but fail to teach the fluorescent label being a fluorophore.
Egan et al. teach a lateral flow assay strip (par. 20) comprising a plurality of mobile labeled specific binding partners having a fluorophore (par. 13) and are specific to different target analyte (par. 11), wherein the fluorophore labels attached to specific binding partners for different analyte are either the same or different with the same or different wavelength signals (par. 13) and test regions that are spaced apart from one another (separate test zones, 803, Fig. 9, par. 153), in order to provide detection of different analyte on a lateral flow strip.
It would have been obvious to one having ordinary skill in the art to include as the fluorescent labels in the assay strip of Anderberg et al. in view of Brindle et al., different or the same fluorophore labels as taught by Egan et al. because Anderberg et al. is generic with respect to the type of fluorescent label that can be incorporated into the assay strip and one would be motivated to use the appropriate fluorescent label to achieve the desired detection of fluorescent signals for different analyte. 
When Geiger is combined with Anderberg, Brindle, Egan and Kanda, the mobile labeled specific binding partners are an iron mobile labeled specific binding partner, a vitamin A mobile labeled specific binding partner and an inflammation biomarker mobile labeled specific binding partner.
With respect to claim 20, Anderberg et al. in view of Brindle et al. further in view of Egan et al. teach different fluorophore labels for the inflammation biomarker label, the iron label and the vitamin A label, but fail to teach the specific labels.
Kanda teaches fluorophore labels of FITC (fluorescein), PE-Cy5 (phycoerythrin/Cyanine5) and R-phycoerythrin as common fluorophore labeling reagents that are excited by blue excitation beam (par. 41), in order to provide fluorescent labeling reagents (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the fluorophore labels in the assay device of Anderberg et al. in view of Brindle et al. further in view of Egan et al., fluorescein, R-phycoerythrin and phycoerythrin/Cyanine5 as taught by Kanda, in order to provide fluorophore labeling reagents that are excited by the same excitation beam but emit different fluorescence and because Anderberg and Egan are generic with respect to the fluorophore that can be incorporated into the assay strip and one would be motivated to use the appropriate labeling fluorophore for detection of the desired analyte. 
When Geiger is combined with Anderberg, Brindle, Egan and Kanda, the combination of references do not specifically teach the iron label is R-phycoerythrin, the vitamin A label is fluorescein and the inflammation marker label is phycoerythrin/Cyanine5.  However, only three different fluorophore labels are utilized and it is considered no more than routine experimentation, with a finite number of solutions, to assign three different fluorophore labels as taught by Kanda to each mobile labeled specific binding partner in the assay strip formed by the combination of references such that the label of the iron label is R-phycoerythrin, the vitamin A label is fluorescein and the inflammation biomarker label is phycoerythrin/Cyanine5 label.

Claims 21-23, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851), Kanda (US 2009/0122311) and Geiger et al. (US 2010/0267065), as applied to claim 15, and Erickson et al. (WO 2017/087831).
Anderberg et al. in view of Brindle et al. further in view of Egan et al., Kanda and Geiger et al. teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer.
Erickson et al. teach comprising a first layer supported on an elongate substrate proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 1A), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 1A) and a first spacer layer made of glass fibers (par. 43) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for formation of a complex between the biomarker and the mobile labeled binding reagent (spacer pad, Fig. 1A; par. 9, 27 and 44), wherein during operation the first spacer layer further comprises the iron mobile labeled specific binding partner and the vitamin A mobile labeled specific binding partner as it travels through the assay strip as recited in claim 5 (par. 44), in order to provide additional mixing and incubation time for forming the complex (par. 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al. further in view of Egan et al., Kanda and Geiger et al., a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Erickson et al., in order to provide improved mixing and incubation time (Erickson, par. 27).
When the teachings of Erickson are combined with Anderberg, Brindle and Geiger, the mobile labeled specific binding partners are iron mobile labeled specific binding partner and vitamin A mobile labeled specific binding partner.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Erickson are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 35 and 36, Erickson et al. teach a diagnostic assay strip comprising a signal enhancement solution that comprises a silver enhancement solution in the test region and control region (par. 60), in order to provide an amplified detection signal (par. 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al. further in view of Egan et al., Kanda and Geiger et al., a silver enhancement solution in the test region and control region as taught by Erickson et al., in order to provide a detection signal that is improved by amplification (Erickson, par. 60).
The test regions in the combination of Anderberg et al., Brindle et al. and Geiger et al. are an iron test region, a vitamin A test region and inflammation test region.

Claims 21-23 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2015/0293085) in view of Brindle et al. (PLOS ONE, 2014, pgs. 1-22) further in view of Egan et al. (US 2008/0199851), Kanda (US 2009/0122311) and Geiger et al. (US 2010/0267065), as applied to claim 15, further in view of Lee et al. (“NutriPhone: a mobile platform for low-cost point-of-care quantification of vitamin B12 concentrations” Scientific Reports, Vol. 6, Article number: 28237(2016), published 15 June 2016, 8 pages).
Anderberg et al. in view of Brindle et al. further in view of Egan et al., Kanda and Geiger et al. teach a diagnostic assay strip comprising a first and second layer as claimed, but fail to teach a first spacer layer as recited in claim 21.
Lee et al. teach a lateral flow test strip comprising a first layer supported on an elongate substrate (clear polyester film backing, pg. 6, 2nd paragraph) proximate to a first end of a strip and comprises mobile labeled specific binding partner that forms a complex with a biomarker (conjugate pad, Fig. 2, pg. 3), a second layer supported on the elongate substrate proximate to a second end of the strip, downstream of the first layer and comprising a test region with an immobilized capture agent (nitrocellulose membrane, Fig. 2, pg. 3; pg. 6, 2nd paragraph) and a first spacer layer made of glass fibers (untreated Glass Fibre Conjugate Pad, pg. 6, 2nd -– 3rd paragraph) supported on the elongate substrate downstream of the first layer, the first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for formation of a complex between the biomarker and the mobile labeled binding reagent (spacer pad, Fig. 2, pg. 3; The innovation in our NutriPhone B12 assay that enables the detection of sub-nmol/L B12 has been the addition of the spacer pad between the conjugate pad and the nitrocellulose membrane. This spacer pad effectively prevents the sample— AuNP-anti-B12 mixture from flowing onto the nitrocellulose membrane before additionally activated by the user, pg. 2, last paragraph), wherein during operation the first spacer layer further comprises the mobile labeled specific binding partner as it travels through the assay strip as recited in claim 5 (pg. 6, 3rd paragraph), in order to provide optimized interaction time between the biomarker and the mobile labeled binding partner(pg. 2, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the assay strip of Anderberg et al. in view of Brindle et al. further in view of Egan et al., Kanda and Geiger et al., a first spacer layer made of glass fibers such that during operation the first spacer layer further comprises the mobile labeled specific binding partner as taught by Lee et al., in order to provide a more thorough interaction between mobile labeled binding partner and biomarker to form a complex (pg. 2, last paragraph).
When the teachings of Lee are combined with Anderberg, Brindle and Geiger, the mobile labeled specific binding partners are the iron mobile labeled specific binding partner, vitamin A mobile labeled specific binding partner and an inflammation biomarker mobile labeled specific binding partner and the complexes are an iron complex, a vitamin A complex and an inflammation complex.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Anderberg and Lee are similarly drawn to diagnostic assay strips having first and second layers.
With respect to claims 33 and 34, Lee et al. teach a diagnostic assay strip comprising a signal enhancement solution that comprises a silver enhancement solution in the test region and control region (droplet of silver enhancers applied to the test/control regions and therefore the silver enhancement solution is comprises by the test and control regions, pg. 6, 3rd paragraph), in order to provide an amplified detection signal (pg. 2, 5th paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic assay strip of Anderberg et al. in view of Brindle et al. further in view of Egan et al., Kanda and Geiger et al., a silver enhancement solution in the test region and control region as taught by Lee et al., in order to provide a detection signal that is improved by amplification (Lee, pg. 2, 5th paragraph).
The test regions in the combination of Anderberg et al., Brindle et al. and Geiger et al. are an iron test region, a vitamin A test region and inflammation test region.

Response to Arguments
Applicant’s amendments and arguments filed 14 April 2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive to overcome the rejection over Anderberg in view of Brindle.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over claim 1. Applicant’s arguments over the combination of Anderberg, Brindle, Egan and Kanda, used in the previous office action to rejection claims 14 and 35, are addressed herein.
Regarding the combination of Anderberg and Brindle, Applicant argues that neither Anderberg nor Brindle teaches a label for the iron mobile labeled specific binding partner having a higher quantum yield than the label for the vitamin A mobile labeled specific binding partner.  Applicant further argues that Egan and Kanda do not overcome the deficiencies of Anderberg and Brindle.
	Applicant’s argument has been considered, but is not persuasive because Anderberg and Brindle are not relied on for teaching this limitation.  This limitation is taught by Egan and Kanda.  Applicant’s arguments regarding Egan and Kanda are conclusory statements that are not backed by evidence.  Conclusory statements cannot take the place of evidence in the record and an assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness In re Schulze, 346 F.2d 600, 602,
145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Applicant’s arguments are not persuasive to overcome the incorporation of the different fluorophore labels of Kanda in Anderberg based on the teachings of Egan.  Therefore Applicant’s arguments are persuasive to show that Egan and Kanda do not remedy the deficiencies of Anderberg in view of Brindle. 
Applicant further argues that neither Anderberg nor Brindle teach the assay strip configured to provide simultaneous quantitative analysis of biomarkers comprising the iron biomarker and the vitamin A biomarker in the sample applied to the multiplexed diagnostic assay strip with concentrations that fall within physiological relevant dynamic ranges.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  First, the assay strip is recited as configured to perform functional limitations that do not add any particular structure to the claim.  When a product is claimed, the prior art does not need to teach specific functional limitations so long as it is capable of performing the claimed functions.  Anderberg in view of Brindle further in view of Egan and Kanda teach the required structural limitations of the device and are therefore considered capable of performing the functional limitation of providing simultaneous quantitative analysis of biomarkers comprising the iron biomarker and the vitamin A biomarker in the sample applied to the multiplexed diagnostic assay strip with concentrations that fall within physiological relevant dynamic ranges.  
Furthermore, Anderberg teaches the limitation of simultaneous quantitative analysis of biomarker concentrations that fall within physiological relevant dynamic ranges. Anderberg teaches the assay strip inserted into a meter that provides simultaneous quantitative analysis of biomarkers (par. 139).  Therefore the assay strip of Anderberg is considered configured to provide simultaneous quantitative analysis of biomarkers.  Anderberg further teaches that it is advantageous to detect concentration of biomarkers within physiological relevant dynamic ranges (par. 42-43 and 47), wherein each range is specific to the biomarker being detected.  Therefore, when the biomarkers of iron and vitamin A as taught by Brindle are detected in the assay strip of Anderberg, the strip would be necessarily be configured to detect biomarker concentrations that fall within physiologically relevant dynamic ranges based on the teachings of Anderberg.

Applicant's arguments regarding the rejection of claim 5 under 35 USC 112b have been fully considered but they are not persuasive. Applicant argues that claim 5 is definite because the iron mobile labeled specific binding partner and vitamin A labeled specific binding partner are present in both the first layer and the spacer layer.  Claims 1 and 5 encompass a single iron mobile labeled specific binding partner that is present in two separate layers and a single vitamin A mobile labeled specific binding partner that is present in two separate layers.  It is unclear how the same labeled specific binding partner can be present in two separate layers.  The claim is not clear as to whether a) there are a plurality of labeled specific binding partners with labeled specific binding partners present in both the first layer and the first spacer layer, b) the first layer contains one of the labeled specific binding partner with the first spacer layer containing the other labeled specific binding partner, or c) whether the single labeled specific binding partner is present in only the first layer as recited in claim 1 or only in the first spacer layer as recited in claim 5.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1641